DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:   --Method for Automatically Mounting a Connector-Housing--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,927,192 to Wuyts (hereinafter “Wuyts”).
Claim 1:  Wuyts discloses a method for automatically mounting a connector housing (e.g. PCB 14) having a contact part (pins), wherein the connector housing is fixed to a holder (e.g. 12, in Fig. 1) and the contact part is inserted into a cavity (hole) of the connector housing (PCB) by means of a movable mounting gripper (e.g. 20), the method comprising:
holding the contact part (pins) using an alignment gripper (e.g. 22); 
determining, with a camera (e.g. 70, 80) and an image processing system, an actual rotational position of the contact part in relation to a [vertical] rotation axis extending in parallel to a [vertical] downward Z insertion direction (e.g. Figs. 2, 3, col. 3, lines 54+); 
comparing, using a control device (e.g. computer), the actual rotational position with a predetermined rotational position based on characteristics and arrangement of the connector housing, the connector housing (PCB) defining the cavity (hole); and 
performing a rotational position correction, using the alignment gripper based on the result of the comparison, thereby aligning the contact part to the connector housing prior to inserting the contact part into the cavity (e.g. col. 4, lines 1-36).
Claim 8:  Wuyts discloses the method according to claim 1, wherein the actual rotational position of the contact part is determined as the alignment gripper rotates the contact part about the rotation axis (e.g. see rotational arrows around 20 in Fig. 1).
Because camera (70 or 80) explicitly develops an image, it is inherent that it includes an “image processing system”.
With respect to the process steps being drawn to “an electrical line” or that the connector housing having a contact part “attached to an electrical line” (line 2 of Claim 1), the limitations of “attached to an electrical line” recited in the preamble of the claims are intended use limitations and have not been given patentable weight since the body of the claims do not depend upon the preamble for completeness and the process steps are able to stand alone.  In re Hirao, 535 F.2d 67 190 USPQ 15 (CCPA 1976).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Wuyts in view of U.S. Patent 3,867,760 to Horecky et al (hereinafter “Horecky”).
Wuyts discloses the claimed manufacturing method as relied upon above in Claim 1, further including:
Claim 2:  Wuyts discloses the method according to claim 1, further comprising the step of focusing a lens (CCD) of the camera on a front-end face of the held contact part, the front-end face facing away from rear end of the contact part; and
Claim 3:  Wuyts discloses the method according to claim 2, further comprising the step of performing a height position correction (Z-direction in Fig. 1) to the alignment gripper when an actual height position of the contact part deviates from a predetermined reference height position, wherein the actual height position is defined as an axial position in relation to the rotation axis of the front-end face of the contact part.
Wuyts does not teach an electrical line as part of the contact part [as required by Claim 2].
Horecky discloses that a contact part (18, in Fig. 1) that is inserted into a cavity (22) of a connector housing (16), can include an electrical line (12) that would allow an extended electrical connection to the connector housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contact part of Wuyts by adding an electrical line, as taught by Horecky, to provide an extended electrical connection and orientation to the connector housing from the contact part.

Allowable Subject Matter
Claims 4 through 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)  Japanese Patent Publication, JP 2006-202609 discloses a method of mounting contact parts (e.g. 1a, in fig. 2a) in cavities of a connector housing (e.g. 3a, Fig. 2c).
b)  Non-Patent Literature IEEE Publication entitled "A 2-Axis Optical Force–Torque Fingertip Sensor for Dexterous Grasping Using Linear Polarizers," discloses two alignment grippers (Fig. 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896